Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 08/26/2022.
Claim 7 is canceled. Claims 8-10 are added. Claims 1-6, 8-10 are pending. 
Response to Arguments

This is in response to the claimed amendment filed on 08/26/2022.
- In view of the amendment, the Claimed Objection is withdrawn, the rejection of Claims under 35 USC 101 is withdrawn.
The Argument to the claims is moot in view of newly added claims. The rejection of claims is applied in view of the newly added claims 8-10.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Leprevost et al., “BioContainers: An Open-Source and Community-Driven Framework for Software Standardization”, 2017, Oxford, pp. 2580-2582, in view of Google,  “Google Search Appliance - External Metadata Indexing Guide”, 2015, Google Inc., 12 pages.
As per Claim 8: Leprevost discloses,
8. (New) A method for managing software packages (Leprevost, p. 2581, in the Introduction, ‘bioinformatics containers’ read on Packages, see p. 2582, part of sec. 3 in top left column, thus, ‘bioinformatics containers’ are software packages.), comprising,
receiving data from a front end (Leprevost, p. 2581, Fig. 1, ‘BioContainers Architecture’, where Scientific Community and Users and Developers, Contributors, interacts, requests data from the ‘BioContainers Architecture’ via their tools, webpages ), wherein the data includes a software package and metadata of the software package, wherein the metadata includes package type of the software package (Leprevost, Section 3, p. 2581-2582, Fig. 1, and especially, last portion of sec. 3 in p. 2582: ‘For each BioContainers the developer should provide metadata about the software such as the name, version, license, web-page and the maintainer. Both strategies are already aligned and the metadata needed to create a BioConda recipe in the YAML file is the same we recommended for the Dockerfile.’);
storing the metadata as meta information in a relational database for indexing (Leprevost, in left column part of texts of the sec. 3, ‘For each BioContainers the developer should provide metadata about the software such as the name, version, license, web-page and the maintainer. Both strategies are already aligned and the metadata needed to create a BioConda recipe in the YAML file is the same we recommended for the Dockerfile. This metadata enables BioContainers to find, describe and maintain each containers following best practices’ );
Leprevost shows storing metadata of BioContainers in a repository (See in its sec. 3) for each package. Metadata is used for being easily to find and maintain the packages. 
Leprevost does not explicitly show relational database, for storing metadata.
Google discloses Relational database (See Google, p. 5, sec. ‘Implementing External Metadata Indexing’) for storing the metadata as meta information in a relational database for indexing.
It would be obvious to an ordinary of skills before the effective filing of the Application to modify the repository where meta is used as metadata information to maintain and search for packages of Leprevost and of Google with Metadata stored in relational for indexing. The combination would yield predictable results because of conforming to the use of relational database and indexing for element searching and management.
With incorporating the Google’s relational-database indexing,
Leprevost further discloses, 
selecting a corresponding adapter plug-in from a plurality of adapter plug-ins according to the package type (Leprevost, sec. 3, in p. 2581-2582, ‘the BioContainer developers can follow two approaches: (i) create a BioConda recipe for the software or (ii) create a Dockerfile recipe in the container’s repository.’ ,  where ‘container’s repository’ is incorporated to Google’s relational-database Indexing) 
 ; and
using the selected adapter plug-in to store the software package in a corresponding storage source (Leprevost, , p. 2581, sec. 2, especially, left col., ‘where the available containers
are built by an automatic system and made available for download, ready-to-use, by the Docker or rkt’,  and see sec. 3, in p. 2581-2582, with BioConda recipe and Dockerfile recipe.)


As per Claim 10: Regarding,
10. (New) The method for managing software packages according to claim 8, further comprises:
Leprevost further discloses, 
using an adapter plug-in (Leprevost, BioConda recipe and Dockerfile recipe), selected according to the package type stored in the relational database (Leprevost, Container’s repository and further see in left column, part of sec. 3, ‘..metadata needed to created BioConda recipe..’), to download the software package.
In Leprevost, sec. 2, Containers can be downloaded from BioContainers architecture, and metadata stored in repository, but 
Leprevost does not show “in the relational database. 
Incorporated with package type as given in the rationale above,
Google discloses Relational database (See Google, p. 5, sec. ‘Implementing External Metadata Indexing’) for storing the metadata as package type in a relational database.
It would be obvious to an ordinary of skills before the effective filing of the Application to modify the repository where package type is used as metadata information to maintain and search for packages of Leprevost and of Google with Metadata stored in relational for indexing. The combination would yield predictable results because of conforming to the use of relational database and indexing for element searching and management.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Leprevost et al., “BioContainers: An Open-Source and Community-Driven Framework for Software Standardization”, 2017, Oxford, pp. 2580-2582, in view of Google,  “Google Search Appliance - External Metadata Indexing Guide”, 2015, Google Inc., 12 pages, and further in view of Jinzenji et al., “R&D Software Development Standards and their Operation”, 2014, NTT Technical Review, 6 pages.
As per Claim 9: Regarding,
9. (New) The method for managing software packages according to claim 8, further comprises:
Leprevost in view of Google discloses,
creating a baseline for a drug R&D software to be released by creating a software package of baseline type; and
(Leprevost, Sec. 3, and Fig. 1 for creating software packages, ‘i.e. BioContainers’)
and
using an adapter plug-in of baseline type (Leprevost, i.e. “BioConda recipe’)  to store the software package of baseline type in an object storage service (Leprevost,  BioConda package, i.e. in sec. 3, ‘BioConda package and pushes it into BioContainers quay.io registry.’ ).
Leprevost,  in view of Google, does not disclose, “creating a baseline for a drug R&D software”. 
Jinzenji discloses, “creating a baseline for a drug R&D software” (Jinzenji, see in Introduction, p. 1. See in sec. 3, p. 4-5, especially, in item 2 of sub-sec. 3.1, 
‘ (2) The top managers of the software developing organization shall conduct two project reviews on cases where the R&D software development standards are being applied. Rule (1) clarifies what is subject to the development standards and the target quality class, and Rule (2) ensures that the organization is taking responsibility for the quality and risk associated with products. In the first project review, the managers holding responsibility in the organization check the project scope, QCD (quality/cost/delivery) baseline, as well as the risk. In the second project review, they make a decision on release after checking the product quality, provision conditions, and risk’)

	where in Jinzenji, R&D Software projects are created as well as baseline for checking, reviewing when the software projects are released for quality and risk.
Thus, it would be obvious to an ordinary of skills before the effective of the Application filing to include the teaching software packages creation of Leprevost in view of Google. With creating a baseline for a drug R&D software of Jinzenji. The Combination would yield results predictable because of using baseline software in software projects are standard for the quality before release.

Allowable Subject Matter
Claims 1-6 are allowed.

Conclusion
 	 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
November 13, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191